Webb, Judge.
Defendants Taylor and Sewell were jointly indicted and tried for robbery by use of force, and were convicted and sentenced for robbery by intimidation. Criminal Code § 26-1901. A joint motion for new trial was filed on *10October 18, 1974, and a show cause order was signed by the judge and entered on that date setting a hearing on the motion for December 18. However, on November 12, prior to the hearing date, defendants filed their notice of appeal from the judgment of conviction and sentence. It appears that no order has ever been entered disposing of the motion for new trial, and there is no certificate for immediate review. Held:
Submitted February 3, 1975
Decided February 14, 1975.
C. C. Perkins, Don B. Howe, Jr., for appellants.
Eldridge W. Fleming, District Attorney, Robert H. Sullivan, Assistant District Attorney, for appellee.
"The appellant was indicted, tried and convicted for the offense of armed robbery. Thereafter, a motion for new trial was filed but prior to being ruled upon a notice of appeal was filed. Until such motion for new trial is disposed of the appeal is premature. Accordingly, the appeal must be dismissed. See Minter v. State, 229 Ga. 804 (194 SE2d 462), and citations.” Mills v. State, 233 Ga. 494. Accord, Home Ins. Co. v. Fort Valley Mills, Inc., 132 Ga. App. 15 (207 SE2d 590) and cits. (cert. den.).

Appeal dismissed.


Bell, C. J., and Marshall, J., concur.